Citation Nr: 0927432	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-04 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
sinusitis.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to 
April 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the Veteran service connection, with a 10 
percent initial rating effective December 12, 2003, for 
sinusitis.  The Veteran subsequently initiated and perfected 
an appeal of this initial rating determination.  

In May 2005, the Veteran testified before a Decision Review 
Officer at the RO.  

The Board observes that the Veteran also initiated and 
perfected his appeal of the November 2004 denial of service 
connection for rectal cancer, claimed as secondary to 
exposure to depleted uranium.  However, in a signed January 
2008 written statement, he withdrew his appeal of that issue; 
thus, it is no longer before the Board.  38 C.F.R. § 20.204 
(2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an increased initial rating for service-
connected sinusitis, currently rated as 10 percent disabling.  
According to the October 2008 supplemental statement of the 
case, the Veteran was most recently afforded a VA medical 
examination in November 2007 to evaluate his sinusitis.  
However, review of the claims file does not indicate a copy 
of this examination report has been obtained and associated 
with the record.  VA is obligated to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008).  This duty includes obtaining pertinent medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2008).  As this November 2007 VA 
examination report is clearly pertinent to the pending appeal 
of the initial rating assigned the Veteran's sinusitis, 
remand is required to obtain it before the Board may 
adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the November 2007 VA 
examination report for the Veteran's 
sinusitis, as well as other VA treatment 
records not already associated with the 
claims file.  If the examination report is 
no longer available, that fact must be 
noted for the record.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

